DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/12/22 have been fully considered but they are not persuasive.  
The Applicant’s representative argues that the bone-ingrowth areas are not porous and Masini is not provided with a layer having open spaces.  The Examiner disagree with the Applicant’s representative point of view.  Col. 3, lines 48-65 discloses a coating of bone-ingrowth material.  It is inherent of these type of coatings to have a series of porous structures (that are interconnected with each other) for the purpose of promoting the growth of bone tissue.  If these coatings do not have a series of interconnected porous structures (short channels) along the length and thickness of the coating the growth of bone tissue will not be possible.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41, 43-57 and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The last wherein clause is unclear.  Especially, the sentence: “local and at the outer surface of the prosthesis surrounded by surfaces of the outer surface of the prosthesis”.  What does the Applicant’s representative means with the word “local”.  Clarification is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



	Claims 41, 45-49, 53-55 and 58-59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masini US Patent 6,398,812B1.
	Masini discloses a prosthesis (see Figure 5) for at least a portion of a bone of a body, wherein the prosthesis is manufactured of a metal or of an alloy (inherent) thereof and is provided with at least one area situated in the surface of the prosthesis that faces outward once the prosthesis has been placed in the body, said area being formed by a layer of material provided with open spaces that are connected to each other so as to form a porous area(502 and 512), wherein the open spaces are dimensioned for allowing the growth of bone tissue therein (see col. 3, lines 48-51), and wherein the porous area is local and at the outer surface of the prosthesis surrounded by surfaces of the outer surface of the prosthesis, said surfaces being without pores and being smooth surfaces (see Figure 5 showing areas around elements 502 and 514 that are made of smooth surfaces).
  	Additionally, Masini discloses a method for arranging a prosthesis for at least a portion of a bone of a body, in particular a human body, in particular a bone or portion thereof to which in the natural condition a tendon of a muscle is attached, comprising the following steps: 
	a - detaching tendons from the bone area to be replaced and removing the bone area to be replaced (inherent, see Figures 1B,1C, 4 and 5.; 
	b - positioning the prosthesis at the wanted location (see Figures 4 and 5); 
	c - at least temporarily securing the tendons on the prosthesis, in engagement with the said porous areas (See Figures 4 and 5); and 
	d - promoting the formation of bone tissue in the open spaces of the porous areas and allowing the interstitial tissue fibers of the tendon to grow into the bone tissue formed in the pores of the said area of the prosthesis (see Figures 4 and 5; elements 405 and 502).
	Regarding the bone growth, see col. 1, lines 53-67.
	Regarding the open spaces and crisscross system, see elements 405 and 502.  Elements 405 and 502 have been interpreted as the porous layer.
	Regarding claim 45, Masini is capable of using the enthesis of a tendon.  If fact see Figures 4 and 5 showing how the tendons are connected to the implant, Masini clearly discloses that areas 504 and 514 are for bone growth, therefore, there must be bone attached to the tendon in order to promote the growth of bone tissue.
	Regarding claims 47 and 53, see elements 504 and 514.
	Regarding claim 48, see col. 3, lines 51-55.
	Regarding claim 49, it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43-44, 56 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Masini US Patent 6,398,812B1 in view of Hunt US Patent Pub. 2013/0030529A1.
Masini discloses the invention substantially as claimed.  However, Masini does not disclose the the crisscross system and the size of the cross-section of the open spaces in the range of 0.35mm to 1mm.
Hunt teaches an implant comprising a system of crisscross struts having system of short channels that are in open connection with each other and having open spaces in the range of 0.35mm to 1 mm for the purpose of promoting the growth of bone tissue around the outer surface of the implant and avoid dislocation. See Fig. 10A and paragraph 0068 disclosing struts thickness between 0.25mm to 1mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the porous surface of the Masini reference with the porous crisscross porous system of the Hunt reference in order to promote the growth of bone tissue within the porous coating.
	Regarding claims 56 and 59, at the time the invention was made, it would have been an obvious to one ordinary skill in the art to use stem cells for the purpose of promoting the correct cell at the attachment site.  
	Regarding claim 61, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the thickness of the Masini reference, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 50-52, 57 and 60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760. The examiner can normally be reached Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        7/6/22